Citation Nr: 0403005	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  00-04 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound, 
right chest, with retained foreign bodies right axilla, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an effective date earlier than November 6, 
1997, for an increased evaluation to 20 percent for gunshot 
wound, right chest, with retained foreign bodies right 
axilla.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claim.

The veteran requested a personal hearing in this case, but 
later clarified in writing that he did not want a hearing.

By rating decision dated in September 1999, the RO increased 
the evaluation for gunshot wound right chest, with retained 
foreign bodies right axilla to 20 percent, , effective from 
November 1997.  Since the increase to 20 percent did not 
constitute a full grant of the benefit sought, the claim for 
a higher rating remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).


REMAND

Unfortunately, a remand is required in this case.  In March 
2003, the veteran, through his representative, submitted 
additional relevant evidence to the RO, including a statement 
from his wife.  This evidence has not been considered by the 
RO, as the most recent supplemental statement of the case 
(SSOC) was issued in December 2002.  Accordingly, a remand is 
required for consideration of this evidence by the RO and the 
issuance of an SSOC.  

With respect to the claim for an increased rating for gunshot 
wound, right chest, with retained foreign bodies right 
axilla, the most recent examination was over 3 years ago, and 
the veteran, therefore, should be re-examined on remand.

Additionally, the veteran's claim of entitlement to an 
increased rating for arthrodesis, right great toe was 
granted, from zero to 10 percent, by a rating action dated in 
February 2001.  In March 2001, the veteran submitted a notice 
of disagreement.  As of this date, the veteran has not been 
issued a statement of the case on this issue.  In Manlicon v. 
West, 12 Vet. App. 238 (1999), the CAVC held that in these 
circumstances where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued.  The failure to issue a statement of the case 
in such a circumstance renders a claim procedurally defective 
and necessitates a Remand.  See Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995); see also Archbold v. Brown, 9 Vet. App. 
124, 130 (1996). After the RO has been given the opportunity 
to cure such a defect, the claim will be returned to the 
Board only if the veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required--indeed, it 
had no authority--to proceed to a decision") (citation 
omitted).

Lastly, other than as included in the statements of the case, 
the veteran has not been given proper notice of the Veterans 
Claim Assistance Act of 2000 (VCAA) for the issues before the 
Board at this time.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim(s), (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, 345 F.3d. 1334 (Fed. 
Cir. 2003).  

2.  Request that the veteran provide a 
list of those who have treated him for 
his gunshot wound, right chest, 
disability since 2001 and obtain all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.

3.  The RO should schedule the veteran 
for a VA examination to accurately 
determine the current nature and severity 
of the veteran's service-connected 
gunshot wound, right chest, with retained 
foreign bodies right axilla.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
specifically identify all muscle groups 
and peripheral nerves affected by the 
veteran's gunshot fragment wound 
residuals, the limitation of activity 
imposed, and any associated pain with a 
full description of the effect of the 
disabilities upon his ordinary and 
vocational activities.  Any muscle or 
nerve injury, no matter how slight, 
should be identified, and the path of the 
wound described.  The examiner should 
grade strength of the affected muscle 
groups, and describe any weakened 
movement, excess fatigability and 
incoordination present.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  Please notify the 
veteran of the consequences of a 
veteran's failure to attend scheduled 
medical examinations.  38 C.F.R. § 3.655 
(2003).  

4.  Provide the veteran a statement of 
the case addressing the issue of 
entitlement to an increased rating for 
arthrodesis, right great toe, currently 
rated 10 percent disabling.  Notify him 
of the time limit within which an 
adequate substantive appeal must be filed 
in order to perfect an appeal of this 
issue and secure appellate review by the 
Board.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

5.  Readjudicate the veteran's claims for 
entitlement to an increased rating, and 
entitlement to an earlier effective date, 
for gunshot wound, right chest, with 
retained foreign bodies right axilla.  Do 
so with application of all appropriate 
laws and regulations, consideration of 
any additional information obtained as a 
result of this remand, including the VA 
examination, and with consideration of 
additional relevant evidence submitted to 
the RO in March 2003, including a 
statement from the veteran's wife.  If 
the decision with respect to either of 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  The RO should translate 
any documents received in Spanish to 
English before sending the claims folder 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




